Case: 11-40752     Document: 00511823889         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-40752
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS DE LA TORRE-MOLINA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-165-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Jesus De La Torre-Molina (De La Torre) appeals the sentence imposed
following his illegal reentry conviction.          He argues that the district court
committed procedural error when it determined that it lacked the authority to
run De La Torre’s illegal reentry sentence concurrently with a previously
imposed sentence following the revocation of his supervised release.                     The
Government has moved for summary affirmance or, alternatively, for dismissal
of the appeal or an extension of time to file a brief, contending that De La Torre’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40752   Document: 00511823889      Page: 2   Date Filed: 04/17/2012

                                 No. 11-40752

appeal is barred by his appellate waiver. De La Torre does not contest the
validity or enforceability of the appeal waiver.
      The plain language of the plea agreement confirms that the waiver applies
to the issue at hand, and our review of the rearraignment proceedings confirms
that the appeal waiver was knowing and voluntary. See United States v. Bond,
414 F.3d 542, 544 (5th Cir. 2005). De La Torre’s valid appeal waiver thus bars
the instant appeal. See United States v. McKinney, 406 F.3d 744, 746 (5th Cir.
2005). The Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motions for dismissal of the appeal and an extension
of time to file a brief are DENIED, and the judgment of the district court is
AFFIRMED.




                                        2